Title: From Thomas Jefferson to James Madison, 30 September 1781
From: Jefferson, Thomas
To: Madison, James


        
          Dear Sir
          Monticello Sep. 30. 1781.
        
        I beg leave to introduce to your acquaintance the bearer Mr. Short who comes to Philadelphia in hopes of being able to prosecute in greater quiet there than he can here the studies in which he is engaged: and I chearfully add to what you may already have heard of him my testimony of his genius, learning and merit. I do this the rather as it gives me an opportunity of saving the right of correspondence with you which otherwise might be lost by desuetude, acknoledging not to have written to you these five months before and lamenting that the same space has occurred since I heard from you. Tho ours is at present the busy and interesting scene yet I have nothing to communicate to you of the military  kind, as I am so far from the scene of action and so recluse that I am persuaded you know every event before I do and more especially as Mr. Short does not set out immediately. I pray you to consider me as being with very sincere respect & esteem Dr. Sir your friend & servt.,
        
          Th: Jefferson
        
      